 Case 5:21-mc-51013-JEL-EAS ECF No. 4, PageID.15 Filed 08/11/21 Page 1 of 5




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Darrin LaPine,

                        Plaintiff,      Case No. 21-51013

v.                                      Judith E. Levy
                                        United States District Judge
Collrin, C/O
                                        Mag. Judge Elizabeth A. Stafford
                        Defendant.

________________________________/

     ORDER DISMISSING PLAINTIFF’S COMPLAINT AS
 FRIVOLOUS AND FOR FAILURE TO SEEK LEAVE TO FILE
    PAPERS AS AN ENJOINED FILER [1]; AND DENYING
PLAINTIFF’S MOTION TO PROCEED IN FORMA PAUPERIS [2]

     On April 23, 2021, the honorable Judge Stephen J. Murphy

enjoined Plaintiff Darrin LaPine “from filing any new action in this Court

without first obtaining leave.” (LaPine v. Booth, No. 21-10698, ECF No.

6, PageID.35.) Judge Murphy did so because, at the time, Plaintiff had

“at least four prior civil rights complaints [] dismissed . . . because the

claims were frivolous, malicious, or the filings failed to state a claim upon

which relief could be granted,” and he “likewise ha[d] since been denied

permission [at least four] times to proceed in forma pauperis . . . based
 Case 5:21-mc-51013-JEL-EAS ECF No. 4, PageID.16 Filed 08/11/21 Page 2 of 5




on these prior dismissals.” (Id. at PageID.31.) Judge Murphy directed

that, upon Plaintiff’s filing of any new complaint, “the complaint will be

reviewed for merit by a U.S. District Judge. If the complaint is

determined to assert an intelligible, non-frivolous claim, the Clerk’s

Office shall assign the complaint to a randomly selected Judge;

otherwise, the complaint shall be dismissed.” (Id. at PageID.35)


     On July 12, 2021, Plaintiff filed a pro se complaint against

Correctional Officer Collrin, whom he accuses of “harassing and making

threats toward” him. (ECF No. 1, PageID.2.) Plaintiff also filed an

accompanying application to proceed without prepaying fees or costs.

(ECF No. 2.) Plaintiff did not follow Judge Murphy’s Order to request

leave to file his complaint, and he did not otherwise identify himself as

an enjoined filer. However, the Clerk’s Office flagged his complaint as

such. (ECF No. 1-1.)


     Since being enjoined approximately four months ago, Plaintiff has

filed at least one other complaint that has been dismissed as frivolous

pursuant to the injunction. (LaPine v. Booth, No. 21-50817, ECF No. 3,

PageID.27. (“The present case demonstrates why the injunction is a

necessary and appropriate limitation on LaPine’s access to this court.”)
                                     2
 Case 5:21-mc-51013-JEL-EAS ECF No. 4, PageID.17 Filed 08/11/21 Page 3 of 5




Thus, even if the injunction itself did not put Plaintiff on notice that he

must request leave from the Court before filing new petitions, he was

certainly on notice after his most recent rejected filing.


      Because Plaintiff did not first request leave of the Court, his

complaint will be dismissed. The Sixth Circuit has repeatedly held that

district courts may enjoin “vexatious litigants” from filing further actions

without first obtaining leave of court. Feathers v. Chevron U.S.A., Inc.,

141 F.3d 264, 269 (6th Cir. 1998) (“[W]e see nothing wrong . . . with an

order that . . . places limits on a reasonably defined category of litigation

because of a recognized pattern of repetitive, frivolous, or vexatious cases

within that category.”); See also Filipas v. Lemons, 835 F.2d 1145, 1146

(6th Cir. 1987). An enjoined filer’s failure to request leave to file a

complaint is sufficient, all on its own, to reject the complaint. See Stanley

v. United States Dept. of Justice, No. 19-50967, 2021 WL 2823101, at *1

(E.D. Mich. July 6, 2021) (“Because Stanley failed to follow the directions

by previously-filed orders [] to seek permission [to file the petition], the

Court denies any requested relief.”)1



      1Additionally, were the Court to review the substance of Plaintiff’s complaint
pursuant to Judge Murphy’s Order, the Court would reject the complaint as frivolous
                                         3
 Case 5:21-mc-51013-JEL-EAS ECF No. 4, PageID.18 Filed 08/11/21 Page 4 of 5




Accordingly,

      IT IS ORDERED that Plaintiff’s motion to proceed in forma

pauperis (ECF No. 2) is DENIED;

      It IS FURTHER ORDERED that Plaintiff’s complaint is

DISMISSED (ECF No.1) and this Miscellaneous Action is CLOSED;

      IT IS SO ORDERED.

Dated: August 11, 2021                         s/Judith E. Levy
     Ann Arbor, Michigan                       JUDITH E. LEVY
                                               United States District Judge




and meritless. Plaintiff accuses Collrin of slamming a cell door into him and then
threatening him in “retaliation” and “an attempt to cover up the assault made upon
[Plaintiff] and for [Plaintiff’s] protected conduct.” (ECF No. 1, PageID.2-3.) Plaintiff
attaches to his complaint an incident report, written by Collrin and described by
Plaintiff as “fabricated,” which recounts a similar incident but in which Plaintiff yells
at Collrin instead of the other way around. (Id. at PageID.4.) Plaintiff also attaches
to the complaint an affidavit from prisoner Mark Eldridge, who describes the same
encounter but contradicts Plaintiff’s account by reporting that neither Collrin nor
Plaintiff "said anything from [the] cell while C/O Collrin was at the cell door," but
that after "LaPine exited the cell and moved down the hallway about 10 feet, C/O
Collrin proceeded to tell LaPine what he needed to do, and that he better watch what
he was doing." (Id. at PageID.5.)
       Faced with three different sets of facts to describe the same encounter, and
with an unintelligible request for relief, the Court would conclude that Plaintiff has
failed to file an “intelligible, non-frivolous claim.” (No. 21-10698, ECF No. 6,
PageID.35.)
                                           4
 Case 5:21-mc-51013-JEL-EAS ECF No. 4, PageID.19 Filed 08/11/21 Page 5 of 5




                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 11, 2021.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     5
